Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
Claims 1-4, 6-11, 13-15 and 17-20 are allowed and have been renumbered 1-17.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a cell transfer apparatus that includes an evaluation unit configured to assign evaluation levels to the cells held in the dish, respectively, based on the image of the dish, an allocation processor configured to set transfer destinations of the cells on the dish so that the cells equal in evaluation level are distributed evenly to each of the plurality of groups in the plate and a transfer controller configured to control the transfer unit to transfer the cells held by the holder of the dish to the plurality of wells in the plurality of groups in the microplate, respectively, based on the transfer destinations set by the allocation processor.  These limitations are in combination with the claim as a whole.  
For claim 7, the prior art fails to teach fairly suggest a method for transferring a cell that includes the steps of capturing an image of the dish in which the cell to be transferred is held; giving evaluation levels to the plurality of the cells held in the dish, respectively, based on the image of the dish with reference to predetermined multiple-step evaluation levels for the cells; setting transfer destinations of the plurality of the cells on the dish so that the cells equal in evaluation level are distributed evenly to each of the plurality of groups in the microplate; and transferring the plurality of the cells held in the dish to the plurality of wells in the plurality of groups in the microplate, respectively, based on the setting of the transfer destinations.  These limitations are in combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799